Exhibit 10.1

 

EXECUTION VERSION

 

AMPHENOL CORPORATION

 

$500,000,000

 

4.000% Senior Notes due 2022

 

 

UNDERWRITING AGREEMENT

 

January 19, 2012

 

 

BARCLAYS CAPITAL INC.

 

DEUTSCHE BANK SECURITIES INC.

 

J.P. MORGAN SECURITIES LLC

 

--------------------------------------------------------------------------------


 

Underwriting Agreement

 

January 19, 2012

 

BARCLAYS CAPITAL INC.

DEUTSCHE BANK SECURITIES INC.

J.P. MORGAN SECURITIES LLC

 

As Representatives of the several Underwriters

 

named in Schedule A hereto

 

c/o BARCLAYS CAPITAL INC.

745 Seventh Avenue

New York, New York 10019

 

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

 

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10017

 

Ladies and Gentlemen:

 

Introductory.  Amphenol Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several underwriters named in Schedule A (the
“Underwriters”), acting severally and not jointly, the respective amounts set
forth in such Schedule A of $500,000,000 aggregate principal amount of the
Company’s 4.000% Senior Notes due 2022 (the “Notes”).  Barclays Capital Inc.,
Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC have agreed to act
as representatives of the several Underwriters (in such capacity, the
“Representatives”) in connection with the offering and sale of the Notes.

 

The Notes will be issued pursuant to an indenture, dated as of November 5, 2009
(the “Base Indenture”), between the Company and The Bank of New York Mellon, as
trustee (the “Trustee”).  Certain terms of the Notes will be established
pursuant to an Officers’ Certificate delivered pursuant to the Base Indenture
(together with the Base Indenture, the “Indenture”).  The Notes will be issued
in book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “Depositary”), pursuant to a Letter of Representations, to be dated
on or before the Closing Date (as defined in Section 2(b) below) (the “DTC
Agreement”), among the Company, the Trustee and the Depositary.

 

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (File No. 333-162722),
which contains a base prospectus (the “Base Prospectus”), to be used in
connection with the public offering and sale of debt securities, including the
Notes, of the Company under the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (collectively, the “Securities
Act”), and the offering thereof from time to time in accordance with Rule 415
under the Securities Act.

 

1

--------------------------------------------------------------------------------


 

Such registration statement, including the financial statements, exhibits and
schedules thereto, in the form in which it became effective under the Securities
Act, including any required information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430B under the Securities Act, is called the
“Registration Statement.” The term “Prospectus” shall mean the final prospectus
supplement relating to the Notes, together with the Base Prospectus, that is
first filed pursuant to Rule 424(b) under the Securities Act after the date and
time that this Agreement is executed (the “Execution Time”) by the parties
hereto.  The term “Preliminary Prospectus” shall mean the preliminary prospectus
supplement relating to the Notes, together with the Base Prospectus, that is
first filed with the Commission pursuant to Rule 424(b).  Any reference herein
to the Registration Statement, the Preliminary Prospectus or the Prospectus
shall be deemed to refer to and include the documents that are or are deemed to
be incorporated by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act prior to 3:56 p.m., New York City time, on January 19, 2012 (the
“Initial Sale Time”).  All references in this Agreement to the Registration
Statement, the Preliminary Prospectus, the Prospectus or any amendments or
supplements to any of the foregoing, shall include any copy thereof filed with
the Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”).

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” (or other references of
like import) in the Registration Statement, the Prospectus or the Preliminary
Prospectus shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement, the Prospectus or the Preliminary
Prospectus, as the case may be, prior to the Initial Sale Time; and all
references in this Agreement to amendments or supplements to the Registration
Statement, the Prospectus or the Preliminary Prospectus shall be deemed to
include any document filed under the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Exchange Act”), which is or is deemed to be incorporated by reference in the
Registration Statement, the Prospectus or the Preliminary Prospectus, as the
case may be, after the Initial Sale Time.

 

The Company hereby confirms its agreements with the Underwriters as follows:

 

SECTION 1.  Representations and Warranties of the Company

 

The Company hereby represents, warrants and covenants to each Underwriter as of
the date hereof, as of the Initial Sale Time and as of the Closing Date (in each
case, a “Representation Date”), as follows:

 

a)                                      Compliance with Registration
Requirements.  The Company meets the requirements for use of Form S-3 under the
Securities Act.  The Registration Statement has become effective under the
Securities Act and no stop order suspending the effectiveness of the
Registration Statement has been issued under the Securities Act and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated or threatened by the Commission, and
any request on the part of the Commission for additional information has been
complied with.

 

2

--------------------------------------------------------------------------------


 

In addition, the Indenture has been duly qualified under the Trust Indenture Act
of 1939, as amended, and the rules and regulations promulgated thereunder (the
“Trust Indenture Act”).

 

At the respective times the Registration Statement and any post-effective
amendments thereto became effective and at each Representation Date, the
Registration Statement and any amendments thereto (i) complied and will comply
in all material respects with the requirements of the Securities Act and the
Trust Indenture Act, and (ii) did not and will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.  At the date
of the Prospectus and at the Closing Date, neither the Prospectus nor any
amendments or supplements thereto included or will include an untrue statement
of a material fact or omitted or will omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  Notwithstanding the foregoing, the
representations and warranties in this subsection shall not apply to statements
in or omissions from the Registration Statement or any post-effective amendment
or the Prospectus or any amendments or supplements thereto (i) made in reliance
upon and in conformity with information furnished to the Company in writing by
any of the Underwriters through the Representatives expressly for use therein,
it being understood and agreed that the only such information furnished by any
Underwriter through the Representatives consists of the information described as
such in Section 8 hereof and (ii) in the case of the Registration Statement or
any post-effective amendment, that part of the Registration Statement which
shall constitute the Statement of Eligibility (Form T-1) under the Trust
Indenture Act of the Trustee.

 

The Preliminary Prospectus and the Prospectus, at the time each was filed with
the Commission, complied in all material respects with the Securities Act, and
the Preliminary Prospectus and the Prospectus delivered to the Underwriters for
use in connection with the offering of the Notes will, at the time of such
delivery, be identical to any electronically transmitted copies thereof filed
with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.

 

b)                                     Disclosure Package.  The term “Disclosure
Package” shall mean (i) the Preliminary Prospectus dated January 19, 2012,
(ii) the issuer free writing prospectuses as defined in Rule 433 under the
Securities Act, if any, identified in Annex I hereto and (iii) any other free
writing prospectus that the parties hereto shall hereafter expressly agree in
writing to treat as part of the Disclosure Package.  As of the Initial Sale
Time, the Disclosure Package did not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The preceding sentence does not apply to statements in or
omissions from the Disclosure Package based upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by any Underwriter through the
Representatives consists of the information described as such in
Section 8(b) hereof.

 

3

--------------------------------------------------------------------------------


 

c)                                      Incorporated Documents.  The documents
incorporated or deemed to be incorporated by reference in the Registration
Statement, the Preliminary Prospectus and the Prospectus (i) at the time they
were or hereafter are filed with the Commission, complied or will comply in all
material respects with the requirements of the Exchange Act and (ii) when read
together with the other information in the Disclosure Package, at the Initial
Sale Time, and when read together with the other information in the Prospectus,
at the date of the Prospectus and at the Closing Date, did not or will not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

d)                                     Company is a Well-Known Seasoned Issuer. 
(i) At the time of filing the Registration Statement, (ii) at the time of the
most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Securities Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Exchange Act or form of prospectus), (iii) at the time the Company
or any person acting on its behalf (within the meaning, for this clause only, of
Rule 163(c) under the Securities Act) made any offer relating to the Notes in
reliance on the exemption of Rule 163 under the Securities Act, and (iv) as of
the Execution Time, the Company was and is a “well known seasoned issuer” as
defined in Rule 405 under the Securities Act.  The Registration Statement is an
“automatic shelf registration statement,” as defined in Rule 405 under the
Securities Act, that automatically became effective not more than three years
prior to the Execution Time; the Company has not received from the Commission
any notice pursuant to Rule 401(g)(2) under the Securities Act objecting to use
of the automatic shelf registration statement form and the Company has not
otherwise ceased to be eligible to use the automatic shelf registration form.

 

e)                                      Company is not an Ineligible Issuer.
(i) At the time of filing the Registration Statement and (ii) as of the
Execution Time (with such date being used as the determination date for purposes
of this clause (ii)), the Company was not and is not an Ineligible Issuer (as
defined in Rule 405 under the Securities Act), without taking account of any
determination by the Commission pursuant to Rule 405 under the Securities Act
that it is not necessary that the Company be considered an Ineligible Issuer.

 

f)                                        Issuer Free Writing Prospectuses. 
Each “written communication” (as defined in Rule 405 under the Securities Act)
that constitutes an offer to sell or solicitation of an offer to buy the Notes,
including the issuer free writing prospectuses identified in Annex I hereto as
constituting part of the Disclosure Package and any electronic road show or
other written communications (in each case approved in writing in advance by the
Representatives) (each such communication by the Company or its agents and
representatives, an “Issuer Free Writing Prospectus”), as of its issue date and
at all subsequent times through the completion of the offering of Notes under
this Agreement or until any earlier date that the Company notified or notifies
the Representatives as described in the next sentence, did not, does not and
will not include any information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement, the Preliminary
Prospectus or the Prospectus.  Any Issuer Free Writing Prospectus, when taken
together with the Preliminary Prospectus accompanying, or delivered prior to
delivery of, such Issuer Free Writing Prospectus, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the of the
circumstances under which they were made, not misleading.

 

4

--------------------------------------------------------------------------------


 

If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or would conflict with the information contained
in the Registration Statement, the Preliminary Prospectus or the Prospectus, the
Company has promptly notified or will promptly notify the Representatives and
has promptly amended or supplemented or will promptly amend or supplement, at
its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict.  The foregoing three sentences do not apply to statements in or
omissions from any Issuer Free Writing Prospectus based upon and in conformity
with written information furnished to the Company by any Underwriter through the
Representatives specifically for use therein, it being understood and agreed
that the only such information furnished by any Underwriter through the
Representatives consists of the information described as such in
Section 8(b) hereof.

 

g)                                     Distribution of Offering Material by the
Company.  The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Underwriters’ distribution
of the Notes, any offering material in connection with the offering and sale of
the Notes other than the Preliminary Prospectus, the Prospectus, any Issuer Free
Writing Prospectus reviewed and consented to by the Representatives and included
in Annex I hereto or the Registration Statement.

 

h)                                     No Applicable Registration or Other
Similar Rights.  There are no persons with registration or other similar rights
to have any equity or debt securities registered for sale under the Registration
Statement or included in the offering contemplated by this Agreement, except for
such rights as have been duly waived.

 

i)                                         The Underwriting Agreement.  This
Agreement has been duly authorized, executed and delivered by the Company.

 

j)                                         Authorization of the Indenture.  The
Indenture has been duly qualified under the Trust Indenture Act and has been
duly authorized, executed and delivered by the Company and constitutes a valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles.

 

k)                                      Authorization of the Notes.  The Notes
to be purchased by the Underwriters from the Company are in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture by the Company and, at the Closing
Date, will have been duly executed by the Company and, when authenticated in the
manner provided for in the Indenture and delivered against payment of the
purchase price therefor, will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles, and will be
entitled to the benefits of the Indenture.

 

5

--------------------------------------------------------------------------------


 

l)                                         Description of the Notes and the
Indenture.  The Notes and the Indenture conform in all material respects to the
descriptions thereof contained in the Disclosure Package and the Prospectus.

 

m)                                   Accuracy of Statements in Prospectus.  The
statements in each of the Preliminary Prospectus and the Prospectus under the
captions “Description of the Notes,” “Description of the Senior Debt Securities”
and “Material United States Federal Income Tax Consequences For Non-U.S.
Holders,” in each case insofar as such statements constitute a summary of the
legal matters, documents or proceedings referred to therein, fairly present and
summarize, in all material respects, the matters referred to therein.

 

n)                                     No Material Adverse Change.  Except as
otherwise disclosed in the Disclosure Package, subsequent to the respective
dates as of which information is given in the Disclosure Package, (i) neither
the Company nor any of its subsidiaries has sustained any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, except as would not, individually or in the aggregate, result
in a Material Adverse Change (defined below) and (ii) there has been no material
adverse change, or any development that would be expected to result in a
material adverse change, in the financial condition, business, properties,
results of operations or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and its subsidiaries, considered
as one entity (any such change is called a “Material Adverse Change”).

 

o)                                     Independent Accountants.  Deloitte &
Touche LLP, who have expressed their opinion with respect to the Company’s
audited financial statements for the fiscal years ended December 31, 2008, 2009
and 2010 incorporated by reference in the Registration Statement, the
Preliminary Prospectus and the Prospectus, are independent public accountants
with respect to the Company as required by the Securities Act and the Exchange
Act and are an independent registered public accounting firm with the Public
Company Accounting Oversight Board.

 

p)                                     Preparation of the Financial Statements. 
The financial statements together with the related notes thereto incorporated by
reference in the Registration Statement, the Preliminary Prospectus and the
Prospectus present fairly in all material respects the consolidated financial
position of the Company and its subsidiaries as of and at the dates indicated
and the results of their operations and cash flows for the periods specified. 
Such financial statements comply as to form with the accounting requirements of
the Securities Act and have been prepared in conformity with generally accepted
accounting principles as applied in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto.  No other financial statements are required
to be included in the Registration Statement.  The selected financial data and
the summary financial information included in the Preliminary Prospectus and the
Prospectus present fairly in all material respects the information shown therein
and have been compiled on a basis consistent with that of the audited financial
statements included in the Registration Statement, the Preliminary Prospectus
and the Prospectus.  The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement,
the Disclosure Package and the Prospectus fairly presents the information called
for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

6

--------------------------------------------------------------------------------


 

q)                                     Incorporation and Good Standing of the
Company and its Significant Subsidiaries.  Each of the Company and its
“significant subsidiaries” (as defined in Rule 1-02(10) of Regulation S-X, the
“Significant Subsidiaries”) has been duly incorporated or formed and is validly
existing in good standing under the laws of the jurisdiction of its
incorporation or formation and has power and authority to own or lease, as the
case may be, and operate its properties and to conduct its business as described
in the Disclosure Package and the Prospectus and, in the case of the Company, to
enter into and perform its obligations under this Agreement.  Each of the
Company and each Significant Subsidiary is duly qualified as a foreign
corporation or business to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change.  All
of the issued and outstanding shares of capital stock of each Significant
Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and, except for shares necessary to qualify directors or to
maintain any minimum number of shareholders required by law, are owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim.  The Company does not
have any subsidiary not listed on Exhibit 21.1 to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2010, which is required to be so
listed.  All Significant Subsidiaries are listed in Annex II hereto.

 

r)                                        Capitalization and Other Capital Stock
Matters.  The authorized, issued and outstanding capital stock of the Company is
as set forth in the Disclosure Package and the Prospectus under the caption
“Capitalization” (other than for subsequent issuances, if any, pursuant to
employee benefit plans described in the Disclosure Package and the Prospectus or
upon exercise of outstanding options described in the Disclosure Package and the
Prospectus, as the case may be, and except for repurchases in connection with
open market or repurchase plans described in the Disclosure Package and the
Prospectus).

 

s)                                      Non-Contravention of Existing
Instruments; No Further Authorizations or Approvals Required.  Except as
otherwise disclosed in the Disclosure Package and the Prospectus, none of the
Company or any of its subsidiaries is (i) in violation or in default (or, with
the giving of notice or lapse of time or both, would be in default) (“Default”)
under its articles of incorporation, charter or by-laws, (ii) in Default under
any indenture, mortgage, loan or credit agreement, deed of trust, note,
contract, franchise, lease or other agreement, obligation, condition, covenant
or instrument to which the Company or any of its Significant Subsidiaries is a
party or by which it or any of them may be bound or to which any of the property
or assets of the Company or any of its Significant Subsidiaries is subject
(each, an “Existing Instrument”) or (iii) in violation of any statute, law,
rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of its or their
properties, as applicable, except, with respect to clauses (ii) and (iii) only,
for such Defaults or violations as would not, individually or in the aggregate,
result in a Material Adverse Change.  The Company’s execution, delivery and
performance of this Agreement and consummation of the transactions contemplated
hereby, by the Disclosure Package and by the Prospectus (A) have been duly
authorized by all necessary corporate action and will not result in any Default
under the articles of incorporation, charter or by-laws of the Company or any
Significant Subsidiary, (B) will not conflict with or constitute a breach of, or
Default or a Debt Repayment Triggering Event (as defined below) under, or result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its Significant Subsidiaries
pursuant to, or require the consent of any other party to, any Existing
Instrument, and (C) will not result in any violation of any statute, law, rule,
regulation, judgment, order or decree applicable to the Company or any of its
subsidiaries of any court, regulatory body, administrative agency, governmental
body, arbitrator or other authority having jurisdiction over the Company or any
of its subsidiaries or any of its or their properties.

 

7

--------------------------------------------------------------------------------


 

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the Company’s execution, delivery and performance of this Agreement
or consummation of the transactions contemplated hereby, by the Disclosure
Package or by the Prospectus, except such as have been obtained or made by the
Company and are in full force and effect under the Securities Act, applicable
state securities or blue sky laws and from the Financial Industry Regulatory
Authority (the “FINRA”).  As used herein, a “Debt Repayment Triggering Event”
means any event or condition which gives, or with the giving of notice or lapse
of time or both would give, the holder of any note, debenture or other evidence
of indebtedness (or any person acting on such holder’s behalf) issued by the
Company, the right to require the repurchase, redemption or repayment of all or
a portion of such indebtedness by the Company or any of its Significant
Subsidiaries.

 

t)                                        No Material Actions or Proceedings. 
Except as disclosed in the Prospectus and the Disclosure Package, there are no
legal or governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries, (ii) which has as the subject thereof any officer or director of,
or property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental or discrimination matters related to the Company
or its subsidiaries, where any such action, suit or proceeding, if determined
adversely, would, individually or in the aggregate, result in a Material Adverse
Change or adversely affect the consummation of the transactions contemplated by
this Agreement.

 

u)                                     Labor Matters.  No material collective
labor dispute with the employees of the Company or any of its subsidiaries
exists that would, individually or in the aggregate, result in a Material
Adverse Change.

 

v)                                     Intellectual Property Rights.  Except as
would not reasonably be expected to result in a Material Adverse Change or as
set forth in the Disclosure Package and the Prospectus, to the Company’s
knowledge, the Company or its subsidiaries own or possess a valid right to use
all patents, trademarks, service marks, trade names, copyrights, patentable
inventions, trade secret, know-how and other intellectual property
(collectively, the “Intellectual Property”) used by the Company or its
subsidiaries in, and material to, the conduct of the Company’s or its
subsidiaries’ business as now conducted or as proposed in the Disclosure Package
and the Prospectus to be conducted.  Except as set forth in the Disclosure
Package and the Prospectus, to the Company’s knowledge, there is no material
infringement by third parties of any of the Company’s Intellectual Property, and
there are no legal or governmental actions, suits, proceedings or claims pending
or, to the Company’s knowledge, threatened, against the Company or its
subsidiaries (i) challenging the Company’s or its subsidiaries’ rights in or to
any Intellectual Property, (ii) challenging the validity or scope of any
Intellectual Property owned by the Company or its subsidiaries or (iii) alleging
that the operation of the Company’s or its subsidiaries’ businesses as now
conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of a third party, except where any such
action, suit, proceeding or claim would not, individually or in the aggregate,
result in a Material Adverse Change, and the Company is unaware of any facts
which would form a reasonable basis for any such claim.

 

8

--------------------------------------------------------------------------------


 

w)                                   All Necessary Permits, etc.  Except as
otherwise disclosed in the Disclosure Package and the Prospectus, the Company
and its subsidiaries possess such valid and current certificates,
authorizations, permits, licenses, approvals, consents and other authorizations
(collectively, “Approvals”) issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct their respective businesses,
except for any such Approvals which, singly or in the aggregate, would result in
a Material Adverse Change, and none of the Company or any of its subsidiaries
has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization,
permit, license, approval, consent or other authorization which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Change.

 

x)                                       Title to Properties.  Except as
otherwise disclosed in the Disclosure Package and the Prospectus, the Company
and each of its subsidiaries has good and marketable title to all the properties
and assets reflected as owned in the financial statements referred to in
Section 1(p) above (or elsewhere in the Disclosure Package and the Prospectus),
in each case free and clear of any security interests, mortgages, liens,
encumbrances, equities, claims and other defects, except such as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company or such subsidiary.  The real property, improvements, equipment and
personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
real property, improvements, equipment or personal property by the Company or
such subsidiary.

 

y)                                     Tax Law Compliance.  The Company and its
subsidiaries have filed all necessary federal, state, local and foreign income
and franchise tax returns in a timely manner and have paid all taxes required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them, except for any taxes,
assessments, fines or penalties as may be being contested in good faith and by
appropriate proceedings, except where a default to make such filings or payments
would not result in a Material Adverse Change.  The Company has made appropriate
provisions in the applicable financial statements referred to in
Section 1(p) above in respect of all federal, state, local and foreign income
and franchise taxes for all current or prior periods as to which the tax
liability of the Company or any of its subsidiaries has not been finally
determined.

 

z)                                       Company Not an Investment Company.  The
Company has been advised of the rules and requirements under the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

 

9

--------------------------------------------------------------------------------


 

The Company is not, and after receipt of payment for the Notes and the
application of the proceeds thereof as contemplated under the caption “Use of
Proceeds” in the Preliminary Prospectus and the Prospectus will not be, required
to register as an “investment company” within the meaning of the Investment
Company Act.

 

aa)                                No Price Stabilization or Manipulation.  The
Company has not taken and will not take, directly or indirectly, any action
designed to or that would be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Notes; provided, however, that no such
representation is made with respect to any action undertaken by the
Underwriters.

 

bb)                              Related Party Transactions.  There are no
business relationships between or among the Company or any subsidiary, on one
hand, and any director, officer, member or stockholder of the Company or any
affiliate of the Company, on the other hand, that is required by the Securities
Act to be described in the Preliminary Prospectus or the Prospectus that have
not been described as required.

 

cc)                                No Unlawful Contributions or Other Payments. 
None of the Company, any of its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the FCPA,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.  “FCPA” means Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.

 

dd)                              No Conflict with Money Laundering Laws.  The
operations of the Company and its subsidiaries are and have been conducted at
all times in compliance in all material respects with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

ee)                                No Conflict with OFAC Laws.  None of the
Company or any of its subsidiaries nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds, to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

10

--------------------------------------------------------------------------------


 

ff)                                    Compliance with Environmental Laws. 
Except as otherwise disclosed in the Disclosure Package and the Prospectus,
(i) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign law, regulation, order, permit or other
requirement relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environment Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law, except as would not, individually or in the
aggregate, result in Material Adverse Change; (ii) there is no claim, action or
cause of action filed with a court or governmental authority, no investigation
with respect to which the Company has received written notice, and no written
notice by any person or entity alleging potential liability for investigatory
costs, cleanup costs, governmental responses costs, natural resources damages,
property damages, personal injuries, attorneys’ fees or penalties arising out
of, based on or resulting from the presence, or release into the environment, of
any Material of Environmental Concern at any location owned, leased or operated
by the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened
against the Company or any of its subsidiaries or any person or entity whose
liability for any Environmental Claim the Company or any of its subsidiaries has
retained or assumed either contractually or by operation of law, except as would
not, individually or in the aggregate, result in a Material Adverse Change;
(iii) to the Company’s knowledge, there are no past, present or anticipated
future actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that reasonably could result
in a violation of any Environmental Law, require expenditures to be incurred
pursuant to Environmental Law, or form the basis of a potential Environmental
Claim against the Company or any of its subsidiaries or against any person or
entity whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law, except as would not, individually or in the aggregate, result in a Material
Adverse Change; and (iv) neither the Company nor any of its subsidiaries is
subject to any pending or threatened proceeding under Environmental Law to which
a governmental authority is a party and which is reasonably likely to result in
monetary sanctions of $100,000 or more.

 

11

--------------------------------------------------------------------------------


 

gg)                              Sarbanes-Oxley Compliance.  There is and has
been no failure in any material respect on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

hh)                              Company’s Accounting System.  The Company and
its subsidiaries maintain effective internal control over financial reporting,
as such term is defined in Rule 13a-15(f) under the Exchange Act.

 

ii)                                      Internal Controls and Procedures.  Each
of the Company and its subsidiaries maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (A) transactions are
executed in accordance with management’s general or specific authorizations;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (E) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement, the Disclosure Package and the Prospectus fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

jj)                                      No Material Weakness in Internal
Controls.  Except as disclosed in the Disclosure Package and the Prospectus or
in any document incorporated by reference therein, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

Any certificate signed by an officer of the Company and delivered to the
Representatives or to counsel for the Underwriters shall be deemed to be a
representation and warranty by the Company to each Underwriter as to the matters
set forth therein.

 

SECTION 2.  Purchase, Sale and Delivery of the Notes.

 

a)              The Notes.  The Company agrees to issue and sell to the several
Underwriters, severally and not jointly, all of the Notes upon the terms herein
set forth.  On the basis of the representations, warranties and agreements
herein contained, and upon the terms but subject to the conditions herein set
forth, each Underwriter agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Notes set forth opposite such
Underwriter’s name on Schedule A at a purchase price of 99.096% of the principal
amount of the Notes, payable on the Closing Date.

 

b)    The Closing Date.  Delivery of the Notes in book-entry form to be
purchased by the Underwriters and payment therefor shall be made at the offices
of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York
10017 (or such other place as may be agreed to by the Company and the
Representatives) at 9:00 a.m., New York City time, on January 26, 2012, or such
other time and date as the Underwriters and the Company shall mutually agree
(the time and date of such closing are called the “Closing Date”).

 

12

--------------------------------------------------------------------------------


 

c)              Public Offering of the Notes.  The Representatives hereby advise
the Company that the Underwriters intend to offer for sale to the public, as
described in the Disclosure Package and the Prospectus, their respective
portions of the Notes as soon after the Execution Time as the Representatives,
in their sole judgment, have determined is advisable and practicable.

 

d)             Payment for the Notes.  Payment for the Notes shall be made at
the Closing Date by wire transfer of immediately available funds to the order of
the Company.

 

It is understood that the Representatives have been authorized, for their own
accounts and for the accounts of the several Underwriters, to accept delivery of
and receipt for, and make payment of the purchase price for, the Notes that the
Underwriters have agreed to purchase.  The Representatives may (but shall not be
obligated to) make payment for any Notes to be purchased by any Underwriter
whose funds shall not have been received by the Representatives by the Closing
Date for the account of such Underwriter, but any such payment shall not relieve
such Underwriter from any of its obligations under this Agreement.

 

e)              Delivery of the Notes.  The Notes to be purchased by each
Underwriter hereunder will be represented by one or more definitive global Notes
that will be deposited by or on behalf of the Company with the Depositary or its
designated custodian.  The Company shall deliver, or cause to be delivered, the
Notes at the Closing Date, against the irrevocable release of a wire transfer of
immediately available funds for the amount of the purchase price therefor to an
account specified by the Company to the Representatives, by causing the
Depositary to credit the Notes to the Representatives for the accounts of the
several Underwriters as the Representatives shall have requested at least two
full business days prior to the Closing Date.  Copies of the certificates for
the global Notes shall be made available for inspection on the business day
preceding the Closing Date at a location in New York City, as the
Representatives may designate.  Time shall be of the essence, and delivery at
the time and place specified in this Agreement is a further condition to the
obligations of the Underwriters.

 

SECTION 3.  Covenants of the Company.

 

The Company covenants and agrees with each Underwriter as follows:

 

a)              Compliance with Securities Regulations and Commission Requests. 
The Company, subject to Section 3(b), will comply with the requirements of
Rule 430B under the Securities Act, and will promptly notify the
Representatives, and confirm the notice in writing, of (i) the effectiveness
during the Prospectus Delivery Period (as defined below) of any post-effective
amendment to the Registration Statement or the filing of any supplement or
amendment to the Preliminary Prospectus or the Prospectus, (ii) the receipt of
any comments from the Commission during the Prospectus Delivery Period,
(iii) any request by the Commission for any amendment to the Registration
Statement or any amendment or supplement to the Preliminary Prospectus or the
Prospectus or for additional information and (iv) the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement or
of any order preventing or suspending the use of the Preliminary Prospectus or
the Prospectus, or of the suspension of the qualification of the Notes for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceedings for any of such purposes.

 

13

--------------------------------------------------------------------------------


 

The Company will promptly effect the filings necessary pursuant to Rule 424
under the Securities Act and will take such steps as it deems necessary to
ascertain promptly whether the Preliminary Prospectus and the Prospectus
transmitted for filing under Rule 424 under the Securities Act was received for
filing by the Commission and, in the event that it was not, it will promptly
file such document.  The Company will use its reasonable best efforts to prevent
the issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible moment.

 

b)             Filing of Amendments.  During such period beginning on the date
of this Agreement and ending on the later of the Closing Date or such date as,
in the opinion of counsel for the Underwriters, the Prospectus is no longer
required by law to be delivered in connection with sales of the Notes by an
Underwriter or dealer, including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act (the “Prospectus
Delivery Period”), the Company will give the Representatives notice of its
intention to file or prepare any amendment to the Registration Statement
(including any filing under Rule 462(b) of the Securities Act), or any
amendment, supplement or revision to the Disclosure Package or the Prospectus,
whether pursuant to the Securities Act, the Exchange Act or otherwise, will
furnish the Representatives with copies of any such documents a reasonable
amount of time prior to such proposed filing or use, as the case may be, and
(prior to the Closing Date) will not file or use any such document to which the
Representatives or counsel for the Underwriters shall reasonably object.

 

c)              Delivery of Registration Statements.  The Company has furnished
or will deliver to the Representatives and counsel for the Underwriters, without
charge, signed copies of the Registration Statement as originally filed and of
each amendment thereto (including exhibits filed therewith or incorporated by
reference therein and documents incorporated or deemed to be incorporated by
reference therein) and signed copies of all consents and certificates of
experts, and will also deliver to the Representatives, without charge, a
conformed copy of the Registration Statement as originally filed and of each
amendment thereto (without exhibits) for each of the Underwriters.  The
Registration Statement and each amendment thereto furnished to the Underwriters
will be identical to any electronically transmitted copies thereof filed with
the Commission pursuant to EDGAR, except to the extent permitted by Regulation
S-T.

 

d)             Delivery of Prospectuses.  The Company will deliver to each
Underwriter, without charge, as many copies of the Preliminary Prospectus as
such Underwriter may reasonably request, and the Company hereby consents to the
use of such copies for purposes permitted by the Securities Act.  The Company
will furnish to each Underwriter, without charge, during the Prospectus Delivery
Period, such number of copies of the Prospectus as such Underwriter may
reasonably request.  The Preliminary Prospectus and the Prospectus and any
amendments or supplements thereto furnished to the Underwriters will be
identical to any electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.

 

e)              Continued Compliance with Securities Laws.  The Company will
comply with the Securities Act and the Exchange Act so as to permit the
completion of the distribution of the Notes as contemplated in this Agreement
and in the Registration Statement, the Disclosure Package and the Prospectus.

 

14

--------------------------------------------------------------------------------


 

If at any time during the Prospectus Delivery Period, any event shall occur or
condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Underwriters or for the Company, to amend the Registration
Statement in order that the Registration Statement will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or to
amend or supplement the Disclosure Package or the Prospectus in order that the
Disclosure Package or the Prospectus, as the case may be, will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances
existing at the Initial Sale Time or at the time it is delivered or conveyed to
a purchaser, not misleading, or if it shall be necessary, in the opinion of
either such counsel, at any such time to amend the Registration Statement or
amend or supplement the Disclosure Package or the Prospectus in order to comply
with the requirements of any law, the Company will (i) notify the
Representatives of any such event, development or condition and (ii) promptly
prepare and file with the Commission, subject to Section 3(b) hereof, such
amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement, the Disclosure Package or the
Prospectus comply with such law, and the Company will furnish to the
Underwriters, without charge, such number of copies of such amendment or
supplement as the Underwriters may reasonably request.

 

f)                Blue Sky Compliance.  The Company shall cooperate with the
Representatives and counsel for the Underwriters to qualify or register the
Notes for sale under (or obtain exemptions from the application of) the state
securities or blue sky laws of those jurisdictions reasonably designated by the
Representatives, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Notes, except that, the Company shall not be required to
qualify to transact business or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign business.  The
Company will advise the Representatives promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the Notes
for offering, sale or trading in any jurisdiction or any initiation or threat of
any proceeding for any such purpose, and in the event of the issuance of any
order suspending such qualification, registration or exemption, the Company
shall use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.

 

g)             Use of Proceeds.  The Company shall apply the net proceeds from
the sale of the Notes sold by it in the manner described under the caption “Use
of Proceeds” in the Preliminary Prospectus and the Prospectus.

 

h)             Depositary.  The Company will cooperate with the Underwriters and
use its best efforts to permit the Notes to be eligible for clearance and
settlement through the facilities of the Depositary.

 

i)                 Periodic Reporting Obligations.  During the Prospectus
Delivery Period, the Company shall file, on a timely basis, with the Commission
and the New York Stock Exchange Inc. all reports and documents required to be
filed therewith under the Exchange Act.

 

15

--------------------------------------------------------------------------------


 

j)                 Agreement Not to Offer or Sell Additional Securities.  During
the period commencing on the date hereof and ending on the Closing Date, the
Company will not, without the prior written consent of the Representatives
(which consent may be withheld at the sole discretion of the Representatives),
directly or indirectly, sell, offer, contract or grant any option to sell,
pledge, transfer or establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose of or
transfer, or announce the offering of, or file any registration statement under
the Securities Act in respect of, any debt securities of the Company
substantially similar to the Notes or securities exchangeable for or convertible
into debt securities substantially similar to the Notes (other than as
contemplated by this Agreement with respect to the Notes).

 

k)              Final Term Sheet.  The Company will prepare a final term sheet
containing only a description of the Notes, in a form approved by the
Underwriters and attached as Exhibit B hereto, and will file such term sheet
pursuant to Rule 433(d) under the Securities Act within the time required by
such rule (such term sheet, the “Final Term Sheet”).  Any such Final Term Sheet
is an Issuer Free Writing Prospectus for purposes of this Agreement.

 

l)                 Permitted Free Writing Prospectuses.  The Company represents
that it has not made, and agrees that, unless it obtains the prior written
consent of the Representatives, it will not make, any offer relating to the
Notes that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a “free writing prospectus” (as defined in Rule 405 under
the Securities Act) required to be filed by the Company with the Commission or
retained by the Company under Rule 433 under the Securities Act; provided that
the prior written consent of the Representatives shall be deemed to have been
given in respect of any Issuer Free Writing Prospectuses included in Annex I
hereto.  Any such free writing prospectus consented to or deemed to be consented
to by the Representatives is hereinafter referred to as a “Permitted Free
Writing Prospectus.”  The Company agrees that (i) it has treated and will treat,
as the case may be, each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus, and (ii) has complied and will comply, as the case may be,
with the requirements of Rules 164 and 433 under the Securities Act applicable
to any Permitted Free Writing Prospectus, including in respect of timely filing
with the Commission, legending and record keeping.  The Company consents to the
use by any Underwriter of a free writing prospectus that (a) is not an “issuer
free writing prospectus” as defined in Rule 433 under the Securities Act, and
(b) contains only (i) information describing the preliminary terms of the Notes
or their offering, (ii) information permitted by Rule 134 under the Securities
Act or (iii) information that describes the final terms of the Notes or their
offering and that is included in the Final Term Sheet of the Company
contemplated in Section 3(k).

 

m)           Notice of Inability to Use Automatic Shelf Registration Statement
Form.  If at any time during the Prospectus Delivery Period, the Company
receives from the Commission a notice pursuant to Rule 401(g)(2) under the
Securities Act or otherwise ceases to be eligible to use the automatic shelf
registration statement form, the Company will (i) promptly notify the
Representatives, (ii) promptly file a new registration statement or
post-effective amendment on the proper form relating to the Notes, in a form
satisfactory to the Representatives, (iii) use its best efforts to cause such
registration statement of post-effective amendment to be declared effective and
(iv) promptly notify the Representatives of such effectiveness.  The Company
will take all other action necessary or appropriate to permit the public
offering and sale of the Notes to continue as contemplated in the registration
statement that was the subject of the Rule 401(g)(2) notice or for which the
Company has otherwise become ineligible.

 

16

--------------------------------------------------------------------------------


 

References herein to the Registration Statement shall include such new
registration statement or post-effective amendment, as the case may be.

 

n)             Filing Fees.  The Company agrees to pay the required Commission
filing fees relating to the Notes within the time required by and in accordance
with Rule 456(b)(1) and 457(r) under the Securities Act.

 

o)             Compliance with Sarbanes-Oxley Act.  The Company will comply with
all applicable securities and other laws, rules and regulations, including,
without limitation, the Sarbanes-Oxley Act, and use its reasonable best efforts
to cause the Company’s directors and officers, in their capacities as such, to
comply with such laws, rules and regulations, including, without limitation, the
provisions of the Sarbanes-Oxley Act.

 

p)             No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any securities of
the Company to facilitate the sale or resale of the Notes.

 

The Representatives, on behalf of the several Underwriters, may, in their sole
discretion, waive in writing the performance by the Company of any one or more
of the foregoing covenants or extend the time for their performance.

 

SECTION 4.  Payment of Expenses.  The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby, including
without limitation (i) all expenses incident to the issuance and delivery of the
Notes (including all printing and engraving costs), (ii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Notes, (iii) all fees and expenses of the Company’s counsel, independent public
or certified public accountants and other advisors to the Company, (iv) all
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Registration Statement (including
financial statements, exhibits, schedules, consents and certificates of
experts), each Issuer Free Writing Prospectus, the Preliminary Prospectus and
the Prospectus, and all amendments and supplements thereto, and this Agreement,
the Indenture, the DTC Agreement and the Notes, (v) all filing fees, reasonable
attorneys’ fees and expenses incurred by the Company or the Underwriters in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Notes for offer and
sale under the state securities or blue sky laws, and, if requested by the
Representatives, preparing a “Blue Sky Survey” or memorandum, and any
supplements thereto, advising the Underwriters of such qualifications,
registrations and exemptions, (vi) the filing fees incident to, and the
reasonable fees and disbursements of counsel to the Underwriters in connection
with, the review, if any, by the FINRA of the terms of the sale of the Notes,
(vii) the fees and expenses of the Trustee, including the reasonable fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Notes, (viii) any fees payable in connection with the rating of the Notes
with the ratings agencies, (ix) all fees and expenses (including reasonable fees
and expenses of counsel) of the Company in connection with approval of the Notes
by the Depositary for “book-entry” transfer, (x) all other fees, costs and
expenses referred to in Item 14 of Part II of the Registration Statement and
(xi) all other fees, costs and expenses incurred in connection with the
performance of its obligations hereunder for which provision is not otherwise
made in this Section 4.

 

17

--------------------------------------------------------------------------------


 

Except as provided in clauses (v) and (vi) of this Section 4 and Sections 6, 8
and 9 hereof, the Underwriters shall pay their own expenses, including the fees
and disbursements of their counsel.

 

SECTION 5.  Conditions of the Obligations of the Underwriters.  The obligations
of the several Underwriters to purchase and pay for the Notes as provided herein
on the Closing Date shall be subject to the accuracy of the representations and
warranties on the part of the Company set forth in Section 1 hereof as of the
date hereof, as of the Initial Sale Time, and as of the Closing Date as though
then made and to the timely performance by the Company of its covenants and
other obligations hereunder, and to each of the following additional conditions:

 

a)              Effectiveness of Registration Statement.  The Registration
Statement shall have become effective under the Securities Act and no stop order
suspending the effectiveness of the Registration Statement shall have been
issued under the Securities Act and no proceedings for that purpose shall have
been instituted or be pending or threatened by the Commission, any request on
the part of the Commission for additional information shall have been complied
with to the reasonable satisfaction of counsel to the Underwriters and the
Company shall not have received from the Commission any notice pursuant to
Rule 401(g)(2) under the Securities Act objecting to use of the automatic shelf
registration statement form.  The Preliminary Prospectus and the Prospectus
shall have been filed with the Commission in accordance with Rule 424(b) under
the Securities Act (or any required post-effective amendment providing such
information shall have been filed and declared effective in accordance with the
requirements of Rule 430A under the Securities Act).

 

b)             Accountants’ Comfort Letter.  On the date hereof, the
Representatives shall have received from Deloitte & Touche LLP, independent
registered public accountants for the Company, a letter dated the date hereof
addressed to the Underwriters, in form and substance satisfactory to the
Representatives with respect to the audited and unaudited financial statements
and certain financial information contained in the Registration Statement, the
Preliminary Prospectus and the Prospectus.

 

c)              Bring-down Comfort Letter.  On the Closing Date, the
Representatives shall have received from Deloitte & Touche LLP, independent
registered public accountants for the Company, a letter dated such date, in form
and substance satisfactory to the Representatives, to the effect that they
reaffirm the statements made in the letter furnished by them pursuant to
subsection (b) of this Section 5, except that the specified date referred to
therein for the carrying out of procedures shall be no more than three business
days prior to the Closing Date.

 

d)             No Objection.  If the Registration Statement and/or the offering
of the Notes has been filed with the FINRA for review, the FINRA shall not have
raised any objection with respect to the fairness and reasonableness of the
underwriting terms and arrangements.

 

e)              No Material Adverse Change or Ratings Agency Change.  For the
period from and after the date of this Agreement and prior to the Closing Date:

 

18

--------------------------------------------------------------------------------


 

(i)  in the reasonable judgment of the Representatives there shall not have
occurred any Material Adverse Change;

 

(ii)  there shall not have been any change or decrease specified in the letter
or letters referred to in paragraph (b) of this Section 5 which is, in the sole
judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the Notes
as contemplated by the Prospectus; and

 

(iii)  there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.

 

f)                Opinion of Counsel for the Company.  On the Closing Date, the
Representatives shall have received the favorable opinions of (i) Pillsbury
Winthrop Shaw Pittman LLP, counsel for the Company, dated as of the Closing
Date, the form of which is attached as Exhibit A-I hereto and (ii) Edward C.
Wetmore, Esq., General Counsel of the Company, dated as of the Closing Date, the
form of which is attached as Exhibit A-II hereto.

 

g)             Opinion of Counsel for the Underwriters.  On the Closing Date,
the Representatives shall have received the favorable opinion of Simpson
Thacher & Bartlett LLP, counsel for the Underwriters, dated as of the Closing
Date, with respect to such matters as may be reasonably requested by the
Underwriters.

 

h)             Officers’ Certificate.  On the Closing Date, the Representatives
shall have received a written certificate executed by the Chairman of the Board
of Directors of the Company or the Chief Executive Officer or a Senior Vice
President of the Company and the Chief Financial Officer or Chief Accounting
Officer of the Company, dated as of the Closing Date, to the effect that:

 

(i)  the Company has received no stop order suspending the effectiveness of the
Registration Statement, and no proceedings for such purpose have been instituted
or threatened by the Commission;

 

(ii)  the Company has not received from the Commission any notice pursuant to
Rule 401(g)(2) under the Securities Act objecting to use of the automatic shelf
registration statement form;

 

(iii)  the representations, warranties and covenants of the Company set forth in
Section 1 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of the Closing Date; and

 

(iv)  the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Closing Date.

 

19

--------------------------------------------------------------------------------


 

i)      Additional Documents.  On or before the Closing Date, the
Representatives and counsel for the Underwriters shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Notes as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8, 9 and 17 shall at all times be
effective and shall survive such termination.

 

SECTION 6.  Reimbursement of Underwriters’ Expenses.  If this Agreement is
terminated by the Representatives pursuant to Section 5 or 11, or if the sale to
the Underwriters of the Notes on the Closing Date is not consummated because of
any refusal, inability or failure on the part of the Company to perform any
agreement herein or to comply with any provision hereof, the Company agrees to
reimburse the Representatives and the other Underwriters (or such Underwriters
as have terminated this Agreement with respect to themselves), severally, upon
demand for all out-of-pocket expenses that shall have been reasonably incurred
by the Representatives and the Underwriters in connection with the proposed
purchase and the offering and sale of the Notes, including but not limited to
fees and disbursements of counsel, printing expenses, travel expenses, postage,
facsimile and telephone charges.

 

SECTION 7.  Effectiveness of this Agreement.  This Agreement shall not become
effective until the execution of this Agreement by the parties hereto.

 

SECTION 8.  Indemnification.

 

(a)  Indemnification of the Underwriters.  The Company agrees to indemnify and
hold harmless each Underwriter, its affiliates, directors, officers, employees
and agents, and each person, if any, who controls any Underwriter within the
meaning of the Securities Act and the Exchange Act against any loss, claim,
damage, liability or expense, as incurred, to which such Underwriter or such
affiliate, director, officer, employee, agent or controlling person may become
subject, under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based (i) upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, or any amendment thereto, or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading; or (ii) upon
any untrue statement or alleged untrue statement of a material fact contained in
any Issuer Free Writing Prospectus, the Preliminary Prospectus or the Prospectus
(or any amendment or supplement thereto) or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and to reimburse each Underwriter and each such affiliate, director, officer,
employee, agent and controlling person for any and all expenses (including the
(subject to Section 8(c) hereof) reasonable fees and disbursements of counsel
chosen by the Representatives) as such expenses are reasonably incurred by such
Underwriter or such affiliate, director, officer, employee, agent or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity agreement shall not apply to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by any Underwriter through the
Representatives expressly for use in the Registration Statement, any Issuer Free
Writing Prospectus, the Preliminary Prospectus or the Prospectus (or any
amendment or supplement thereto).

 

20

--------------------------------------------------------------------------------


 

The indemnity agreement set forth in this Section 8(a) shall be in addition to
any liabilities that the Company may otherwise have.

 

(b)  Indemnification of the Company and its Directors and Officers.  Each
Underwriter agrees, severally and not jointly, to indemnify and hold harmless
the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company or any such
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Underwriter), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading; or (ii) upon any untrue statement or
alleged untrue statement of a material fact contained in any Issuer Free Writing
Prospectus, the Preliminary Prospectus or the Prospectus (or any amendment or
supplement thereto) or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, any Issuer Free Writing Prospectus, the Preliminary Prospectus or the
Prospectus (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company by any Underwriter
through the Representatives expressly for use therein; and to reimburse the
Company or any such director, officer or controlling person for any legal and
other expense reasonably incurred by the Company or any such director, officer
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action.  The Company hereby acknowledges that the only information furnished to
the Company by any Underwriter through the Representatives expressly for use in
the Registration Statement, any Issuer Free Writing Prospectus, the Preliminary
Prospectus or the Prospectus (or any amendment or supplement thereto) are the
statements set forth in the last paragraph of the cover page of, and in the
third and seventh paragraphs under the caption “Underwriting” in, the
Preliminary Prospectus and the Prospectus.  The indemnity agreement set forth in
this Section 8(b) shall be in addition to any liabilities that each Underwriter
may otherwise have.

 

21

--------------------------------------------------------------------------------


 

(c)  Notifications and Other Indemnification Procedures.  Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure.  In case any such action is brought against
any indemnified party and such indemnified party seeks or intends to seek
indemnity from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, such indemnified
party shall have the right to employ its own counsel in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party, unless: (i) the employment of
such counsel has been specifically authorized in writing by the indemnifying
party; (ii) the indemnifying party has failed promptly to assume the defense and
employ counsel reasonably satisfactory to the indemnified party; or (iii) the
named parties to any such action (including any impleaded parties) include both
such indemnified party and the indemnifying party or any affiliate of the
indemnifying party, and such indemnified party shall have reasonably concluded
that either (x) there may be one or more legal defenses available to it which
are different from or additional to those available to the indemnifying party or
such affiliate of the indemnifying party or (y) a conflict may exist between
such indemnified party and the indemnifying party or such affiliate of the
indemnifying party (it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to a single firm of local
counsel) for all such indemnified parties, which firm shall be designated in
writing by the Representatives and that all such reasonable fees and expenses
shall be reimbursed as they are incurred).  Upon receipt of notice from the
indemnifying party to such indemnified party of such indemnifying party’s
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 8 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof unless the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence, in which case the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party.

 

(d)  Settlements.  The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment.  No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent (i) includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such action, suit or proceeding and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

 

22

--------------------------------------------------------------------------------


 

SECTION 9.  Contribution.  If the indemnification provided for in Section 8 is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the
Underwriters, on the other hand, from the offering of the Notes pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Underwriters, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company, on the
one hand, and the Underwriters, on the other hand, in connection with the
offering of the Notes pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Notes pursuant to this Agreement (before deducting expenses) received by the
Company, and the total underwriting discount received by the Underwriters, in
each case as set forth on the front cover page of the Prospectus bear to the
aggregate initial public offering price of the Notes as set forth on such
cover.  The relative fault of the Company, on the one hand, and the
Underwriters, on the other hand, shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or the Underwriters, on
the other hand, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any reasonable legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

 

The Company and the Underwriters agree that it would not be just and equitable
if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.

 

Notwithstanding the provisions of this Section 9, no Underwriter shall be
required to contribute any amount in excess of the underwriting commissions
received by such Underwriter in connection with the Notes underwritten by it and
distributed to the public.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Underwriters’ obligations to contribute pursuant to this
Section 9 are several, and not joint, in proportion to their respective
underwriting commitments as set forth opposite their names in Schedule A.

 

23

--------------------------------------------------------------------------------


 

For purposes of this Section 9, each affiliate, director, officer, employee and
agent of an Underwriter and each person, if any, who controls an Underwriter
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as such Underwriter, and each director of the
Company, each officer of the Company who signed the Registration Statement, and
each person, if any, who controls the Company with the meaning of the Securities
Act and the Exchange Act shall have the same rights to contribution as the
Company.

 

SECTION 10.  Default of One or More of the Several Underwriters.  If, on the
Closing Date, any one or more of the several Underwriters shall fail or refuse
to purchase Notes that it or they have agreed to purchase hereunder on such
date, and the aggregate principal amount of Notes, which such defaulting
Underwriter or Underwriters agreed but failed or refused to purchase does not
exceed 10% of the aggregate principal amount of the Notes to be purchased on
such date, the other Underwriters shall be obligated, severally, in the
proportion to the aggregate principal amounts of such Notes set forth opposite
their respective names on Schedule A bears to the aggregate principal amount of
such Notes set forth opposite the names of all such non-defaulting Underwriters,
or in such other proportions as may be specified by the Representatives with the
consent of the non-defaulting Underwriters, to purchase such Notes which such
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
on such date. If, on the Closing Date, any one or more of the Underwriters shall
fail or refuse to purchase such Notes and the aggregate principal amount of such
Notes with respect to which such default occurs exceeds 10% of the aggregate
principal amount of Notes to be purchased on such date, and arrangements
satisfactory to the Representatives and the Company for the purchase of such
Notes are not made within 48 hours after such default, this Agreement shall
terminate without liability of any party to any other party except that the
provisions of Sections 4, 6, 8, 9 and 17 shall at all times be effective and
shall survive such termination.  In any such case, either the Representatives or
the Company shall have the right to postpone the Closing Date, but in no event
for longer than seven days in order that the required changes, if any, to the
Registration Statement, any Issuer Free Writing Prospectus, the Preliminary
Prospectus or the Prospectus or any other documents or arrangements may be
effected.

 

As used in this Agreement, the term “Underwriter” shall be deemed to include any
person substituted for a defaulting Underwriter under this Section 10.  Any
action taken under this Section 10 shall not relieve any defaulting Underwriter
from liability in respect of any default of such Underwriter under this
Agreement.

 

SECTION 11.  Termination of this Agreement.  Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or the New
York Stock Exchange Inc., or trading in securities generally on the New York
Stock Exchange Inc. shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on the New York Stock Exchange Inc.
by the Commission or the FINRA; (ii) a general banking moratorium shall have
been declared by any of federal or New York authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity involving the United States, or any change in the United
States or international financial, political or economic conditions, as in the
judgment of the Representatives is material and adverse and makes it
impracticable or inadvisable to market the Notes in the manner and on the terms
described in the Disclosure Package or the Prospectus or to enforce contracts
for the sale of securities; (iv) in the judgment of the Representatives there
shall have occurred any Material Adverse Change; or (v) there shall have
occurred a material disruption in commercial banking or securities settlement or
clearance services.

 

24

--------------------------------------------------------------------------------


 

Any termination pursuant to this Section 11 shall be without liability of any
party to any other party except as provided in Sections 4 and 6 hereof, and
provided further that Sections 4, 6, 8, 9 and 17 shall survive such termination
and remain in full force and effect.

 

SECTION 12.  No Fiduciary Duty.  The Company acknowledges and agrees that: 
(i) the purchase and sale of the Notes pursuant to this Agreement, including the
determination of the public offering price of the Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Company, on the one hand, and the several Underwriters, on the other hand, and
the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Underwriter is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary of
the Company or its affiliates, stockholders, creditors or employees or any other
party; (iii) no Underwriter has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Company or its affiliates,
stockholders, creditors or employees or any other party with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Underwriter has advised or is currently advising
the Company or its affiliates, stockholders, creditors or employees or any other
party on other matters) and no Underwriter has any obligation to the Company or
its affiliates, stockholders, creditors or employees or any other party with
respect to the offering contemplated hereby except the obligations expressly set
forth in this Agreement; (iv) the several Underwriters and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company or its affiliates, stockholders,
creditors or employees or any other party and that the several Underwriters have
no obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Underwriters have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Underwriters with respect
to the subject matter hereof.  The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that the Company may have against
the several Underwriters with respect to any breach or alleged breach of agency
or fiduciary duty.

 

SECTION 13.  Representations and Indemnities to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the several Underwriters set
forth in or made pursuant to this Agreement (i) will remain operative and in
full force and effect, regardless of any (A) investigation, or statement as to
the results thereof, made by or on behalf of any Underwriter, the officers or
employees of any Underwriter, or any person controlling the Underwriter, the
Company, the officers or employees of the Company or any person controlling the
Company, as the case may be, or (B) acceptance of the Notes and payment for them
hereunder and (ii) will survive delivery of and payment for the Notes sold
hereunder and any termination of this Agreement.

 

25

--------------------------------------------------------------------------------


 

SECTION 14.  Notices.  All communications hereunder shall be in writing and
shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

 

If to the Representatives:

 

Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Facsimile: (646) 834-8133

Attention: Syndicate Registration

 

and

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Facsimile: (212) 797-2202

Attention: Debt Capital Markets Syndicate

 

and

 

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10017
Facsimile:  (212) 834-6081
Attention:  Investment Grade Syndicate Desk

 

with a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017
Facsimile:  (212) 455-2502
Attention:  Andrew R. Keller, Esq.

 

If to the Company:

 

Amphenol Corporation
358 Hall Avenue

Wallingford, Connecticut 06492
Facsimile:  (203) 265-8827
Attention:  Edward C. Wetmore, Esq.

 

26

--------------------------------------------------------------------------------


 

with a copy to:

 

Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, New York 10036
Facsimile:  (212) 298-9931
Attention:  Ronald A. Fleming, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

SECTION 15.  Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Underwriters pursuant
to Section 10 hereof, and to the benefit of the affiliates, directors, officers,
employees, agents and controlling persons referred to in Sections 8 and 9, and
in each case their respective successors, and no other person will have any
right or obligation hereunder.  The term “successors” shall not include any
purchaser of the Notes as such from any of the Underwriters merely by reason of
such purchase.

 

SECTION 16.  Partial Unenforceability.  The invalidity or unenforceability of
any Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Section, paragraph or provision hereof. 
If any Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

 

SECTION 17.  Governing Law Provisions.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE.

 

SECTION 18.  General Provisions.  This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit.  The
Section headings herein are for the convenience of the parties only and shall
not affect the construction or interpretation of this Agreement.

 

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions.  Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Registration Statement, the Disclosure Package and the Prospectus
(and any amendments and supplements thereto), as required by the Securities Act
and the Exchange Act.

 

27

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

 

Very truly yours,

 

 

 

AMPHENOL CORPORATION

 

 

 

 

 

By:

/s/ Diana G. Reardon

 

 

Name: Diana G. Reardon

 

 

Title: Senior Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

The foregoing Underwriting Agreement is hereby confirmed and accepted by the
Representatives as of the date first above written.

 

BARCLAYS CAPITAL INC.

DEUTSCHE BANK SECURITIES INC.

 

J.P. MORGAN SECURITIES LLC

 

 

Acting as Representatives of the several Underwriters named in the attached
Schedule A.

 

 

 

 

By:

Barclays Capital Inc.

 

 

 

 

 

 

 

By:

/s/ Anne Daley - Gordon

 

 

Name: Anne Daley - Gordon

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

Deutsche Bank Securities Inc.

 

 

 

 

 

 

 

By:

/s/ John C. McCabe

 

 

Name: John C. McCabe

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Ross Levitsky

 

 

Name: Ross Levitsky

 

 

Title: Managing Director

 

 

 

 

By:

J.P. Morgan Securities LLC

 

 

 

 

 

 

 

By:

/s/ Maria Sramek

 

 

Name: Maria Sramek

 

 

Title: Executive Director

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULE A

 

Underwriters

 

Aggregate
Principal
Amount of
Notes to be
Purchased

 

Barclays Capital Inc.

 

$

150,000,000

 

Deutsche Bank Securities Inc.

 

150,000,000

 

J.P. Morgan Securities LLC

 

150,000,000

 

HSBC Securities (USA) Inc.

 

12,500,000

 

Mizuho Securities USA Inc.

 

12,500,000

 

U.S. Bancorp Investments, Inc.

 

12,500,000

 

Wells Fargo Securities, LLC

 

12,500,000

 

 

 

 

 

Total

 

$

500,000,000

 

 

Schedule A-1

--------------------------------------------------------------------------------


 

ANNEX I

 

Issuer Free Writing Prospectuses

 

Final Term Sheet dated January 19, 2012

 

Annex I-1

--------------------------------------------------------------------------------


 

ANNEX II

 

Significant Subsidiaries

 

Amphenol International LTD

Amphenol Germany GmbH

Amphenol East Asia LTD

 

Annex II-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMPHENOL CORPORATION

 

Form of Final Term Sheet

 

January 19, 2012

 

Issuer:

 

Amphenol Corporation

 

 

 

Size:

 

$500,000,000

 

 

 

Security Type:

 

Registered Senior Notes

 

 

 

Maturity:

 

February 1, 2022

 

 

 

Coupon (Interest Rate):

 

4.000%

 

 

 

Price to Public:

 

99.746%

 

 

 

Yield to Maturity:

 

4.031%

 

 

 

Spread to Benchmark Treasury:

 

205 bps

 

 

 

Benchmark Treasury:

 

2.000% due November 15, 2021

 

 

 

Benchmark Treasury Price and Yield:

 

100-05+ and 1.981%

 

 

 

Interest Payment Dates:

 

February 1 and August 1, commencing August 1, 2012

 

 

 

Redemption Provision:

 

Prior to November 1, 2021, make-whole call at any time at a discount rate of
U.S. Treasury Rate plus 30 basis points; par call at any time on and after
November 1, 2021

 

 

 

Settlement Date:

 

January 26, 2012 (T+5)

 

 

 

CUSIP/ISIN:

 

032095AB7 / US032095AB71

 

 

 

Ratings*:

 

[Intentionally Omitted]

 

 

 

Joint Bookrunners:

 

Barclays Capital Inc., Deutsche Bank Securities Inc., J.P. Morgan Securities LLC

 

 

 

Co-Managers:

 

HSBC Securities (USA) Inc., Mizuho Securities USA Inc., U.S. Bancorp
Investments, Inc., Wells Fargo Securities, LLC

 

--------------------------------------------------------------------------------

*Note:  A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

The issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates.  Before you invest,
you should read the prospectus in that registration statement and other
documents the issuer has filed with the SEC for more complete information about
the issuer and this offering.  You may get these documents for free by visiting
EDGAR on the SEC Web site at www.sec.gov.  Alternatively, the issuer, any
underwriter or dealer participating in the offering will arrange to send you the
prospectus if you request it by calling Barclays Capital Inc. at 888-603-5847 or
Deutsche Bank Securities Inc. at 800-503-4611 or J.P. Morgan Securities LLC at
212-834-4533.

 

Exhibit B-2

--------------------------------------------------------------------------------